DETAILED ACTION
This office action is in response to the communication received on 12/20/2021 concerning application no. 15/765,546 filed on 04/03/2018.
Claims 31-32, 35-36, and 40-53 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pressure sensor in the housing and marked with a reference numeral must be shown or the feature(s) canceled from the claim(s) (The figures of the incorporated reference do not mark the pressure sensor in the housing and mark them with the reference numeral either).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 44, lines 1-2, recite “wherein one of the first and second fiber Bragg gratings extends distally beyond a distal end of a housing of the pressure sensor”. This claim element is indefinite. The term “end” conveys the “the part of an area that lies at the boundary” or “the extreme or last part lengthwise” (Merriam-Webster dictionary link: https://www.merriam-webster.com/dictionary/end). Given that the claim 44 depends on claim 43, which states that the pressure sensor includes the first and second fiber Bragg gratings, it is unclear how the gratings can be placed beyond the housing of the pressure sensor . That is, it is unclear if the gratings are included in the pressure sensor or are placed beyond the pressure sensor’s distal end.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 35, 50, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Millett (PGPUB No. US 2014/0180141) in view of Eberle et al. (PGPUB No. US 2013/0317372).

Regarding claim 31, Millet teaches an apparatus, comprising: 
an elongated assembly, at least a portion of which is sized, shaped, or otherwise configured to be inserted into a human body to measure a physiological parameter at an internal location within the body (Paragraph 0005 teaches that the catheters are able to measure pressure within the blood vessel and visualize the inner lumen. The guidewires can contain pressure sensors. Paragraph 0041 teaches that the flexible elongate devices are able to go within the lumens of the patient), wherein the elongated assembly includes: 
a guidewire having a length (Fig. 5 shows the coils 302 and 304 of the guidewire. A length of the guidewire is shown); 
Paragraph 0065 teaches that the communication lines 312 can be optical fibers. Fig. 3 shows the communication lines extending along the longitude of the guidewire), 
a pressure sensor coupled to the optical fiber (Fig. 10 shows the connection of the pressure sensor 306 to the communication lines 312. Paragraph 0065 teaches that the communication lines 312 can be optical fibers); 
a core wire including a pressure sensor housing (Fig. 10 shows the core 331 holding the mounting structure 300), wherein a portion of the pressure sensor housing defines a cradle that is sized and arranged to hold the pressure sensor (Fig. 10 shows the central portion 316 has a defined space to hold the pressure sensor 306. Paragraph 0067 teaches that the central portion 316 defines the mounting area for the sensing component 306. Paragraph 0066 teaches that the sensing component can be a pressure sensor), wherein the pressure sensor is cantilevered within the cradle (Paragraph 0066 teaches that the pressure sensor can be cantilevered. Paragraph 0067 teaches that the central portion holds the pressure sensor. See Fig. 10), and wherein the core wire is coupled to the guidewire (Fig. 4 shows the core 331 is connected to the guidewire via the mounting structures 300); and 
a collar bonded to the pressure sensor housing and to the optical fiber such that the pressure sensor is physically isolated from the pressure sensor housing and the guidewire (Paragraph 0068 teaches that the mounting structure 330, sensing component, and communication lines are bonded together. See modified Fig. 10 below. Paragraph 0063 teaches that the sensing component can be a pressure sensor and that it can be cantilevered. Fig. 20 shows the sensor out of contact from the guidewire),

    PNG
    media_image1.png
    376
    546
    media_image1.png
    Greyscale

Modified Fig. 10
wherein the pressure sensor is bonded to a distal end region of the optical fiber (Paragraph 0068 teaches that the mounting structure 330, sensing component, and communication lines are bonded together. Fig. 10 shows the sensor at the distal end of the communication lines), wherein the pressure sensor is positioned distal to and spaced apart from the collar (Modified Fig. 10 shows the pressure sensor to be distal spaced away from the collar), and wherein the pressure sensor is positioned within and spaced apart from the pressure sensor housing (Paragraph 0063 teaches that the sensing component can be a pressure sensor and that it can be cantilevered).
However, Millet is silent regarding an apparatus, comprising:
the optical fiber configured to communicate light between a location outside of the body and a portion of the optical fiber that is to be located at or near the internal location within the body at which the physiological parameter is to be measured.
	In an analogous imaging field of endeavor, endeavor, regarding the design of pressure sensor apparatuses, Eberle teaches an apparatus, comprising:
the optical fiber configured to communicate light between a location outside of the body and a portion of the optical fiber that is to be located at or near the internal location within the body at which the physiological parameter is to be measured (Abstract teaches that the apparatus has an optical fiber that is inserted into the body lumen for determination of pressure information. This can be a Fiber Bragg Grating (FBG). Paragraph 0055 teaches that the light of specific wavelengths travels through the FBG. Paragraph 0315 teaches that the usage is performed with computer machines. Paragraph 0049 teaches that the apparatus can be placed inside the blood vessel of the body determine physiologic effects. Paragraph 0008 teaches that the FBGs are able to optically communicate);
wherein the core wire is coupled to the guidewire (Fig. 28 shows that the core guidewire 2502 is connected to the housing 2400 of the guidewire assembly 2800).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Millet with Eberle’s teaching of an optical fiber conveying light and a core wire coupled to a guidewire. This modified apparatus would allow a user to securely hold an optical fiber longitudinally under tension and also permit the positive and negative displacement of the fiber (Paragraph 0261 of Eberle). Furthermore, this modification would allow for the improvement of incorporation to coronary guidewire design while minimizing the impact on the mechanical performance of the guidewire (Paragraph 0006 of Eberle). Furthermore, this fabrication results in an apparatus made with super-elastic materials with a precise molding that defines the cavity that holds the sensor (Paragraph 0230 of Eberle).

Regarding claim 35, modified Millet teaches the apparatus in claim 31, as discussed above.
	However, Millet is silent regarding an apparatus, wherein the collar is a cylindrical tube.
	In an analogous imaging field of endeavor, endeavor, regarding the design of pressure sensor apparatuses, Eberle teaches an apparatus, wherein the collar is a cylindrical tube (Paragraph 0272 teaches that the gasket 2408 is located within a cylindrical recess 2802. Fig. 28 shows a cross-section of the guidewire assembly 2800 and the gasket is shown to be circular).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Millet with Eberle’s teaching of a cylindrical collar. This modified apparatus would allow a user to securely hold an optical fiber longitudinally under tension and also permit the positive and negative displacement of the fiber (Paragraph 0261 of Eberle). Furthermore, this 

Regarding claim 50, Millet teaches an apparatus, comprising: 
an elongated assembly, at least a portion of which is sized, shaped, or otherwise configured to be inserted into a human body to measure a physiological parameter at an internal location within the body (Paragraph 0005 teaches that the catheters are able to measure pressure within the blood vessel and visualize the inner lumen. The guidewires can contain pressure sensors. Paragraph 0041 teaches that the flexible elongate devices are able to go within the lumens of the patient), wherein the elongated assembly includes: 
a guidewire having a length (Fig. 5 shows the coils 302 and 304 of the guidewire. A length of the guidewire is shown); 
an optical fiber extending longitudinally along the guidewire (Paragraph 0065 teaches that the communication lines 312 can be optical fibers. Fig. 3 shows the communication lines extending along the longitude of the guidewire), 
a pressure sensor coupled to the optical fiber (Fig. 10 shows the connection of the pressure sensor 306 to the communication lines 312. Paragraph 0065 teaches that the communication lines 312 can be optical fibers);
a solid core wire extending through coils of the guidewire (Fig. 5 and 20 show the core 331 extending through the guidewire coils 302 and 304), the solid core wire including a pressure sensor housing (Fig. 10 shows the core 331 holding the mounting structure 300), wherein a portion of the pressure sensor housing defines a cradle that is sized and arranged to hold the pressure sensor (Fig. 10 shows the central portion 316 has a defined space to hold the pressure sensor 306. Paragraph 0067 teaches that the central portion 316 defines the mounting area for the sensing component 306. Paragraph 0066 teaches that the sensing component can be a pressure sensor), wherein the cradle only partially encloses the pressure sensor (Fig. 10 shows only the proximal end of the sensor 306 is held within the central portion 316. The distal end of the sensor 306 extends beyond the central portion), wherein the pressure sensor is cantilevered within the cradle (Paragraph 0066 teaches that the pressure sensor can be cantilevered. Paragraph 0067 teaches that the central portion holds the pressure sensor. See Fig. 10), and wherein the solid core wire is coupled to the guidewire (Fig. 4 shows the core 331 is connected to the guidewire via the mounting structures 300); and 
a collar bonded to the pressure sensor housing and to the optical fiber such that the pressure sensor is physically isolated from the pressure sensor housing and the guidewire (Paragraph 0068 teaches that the mounting structure 330, sensing component, and communication lines are bonded together. See modified Fig. 10 below. Paragraph 0063 teaches that the sensing component can be a pressure sensor and that it can be cantilevered. Fig. 20 shows the sensor out of contact from the guidewire), wherein the pressure sensor is bonded to a distal end region of the optical fiber (Paragraph 0068 teaches that the mounting structure 330, sensing component, and communication lines are bonded together. Fig. 10 shows the sensor at the distal end of the communication lines), 

    PNG
    media_image1.png
    376
    546
    media_image1.png
    Greyscale

Modified Fig. 10
wherein the pressure sensor is positioned distal to and spaced apart from the collar (Modified Fig. 10 shows the pressure sensor to be distal spaced away from the collar), and wherein the pressure Paragraph 0063 teaches that the sensing component can be a pressure sensor and that it can be cantilevered).
	However, Millet is silent regarding an apparatus, comprising:
the optical fiber configured to communicate light between a location outside of the body and a portion of the optical fiber that is to be located at or near the internal location within the body at which the physiological parameter is to be measured.
	In an analogous imaging field of endeavor, endeavor, regarding the design of pressure sensor apparatuses, Eberle teaches an apparatus, comprising:
the optical fiber configured to communicate light between a location outside of the body and a portion of the optical fiber that is to be located at or near the internal location within the body at which the physiological parameter is to be measured (Abstract teaches that the apparatus has an optical fiber that is inserted into the body lumen for determination of pressure information. This can be a Fiber Bragg Grating (FBG). Paragraph 0055 teaches that the light of specific wavelengths travels through the FBG. Paragraph 0315 teaches that the usage is performed with computer machines. Paragraph 0049 teaches that the apparatus can be placed inside the blood vessel of the body determine physiologic effects. Paragraph 0008 teaches that the FBGs are able to optically communicate);
wherein the core wire is coupled to the guidewire (Fig. 28 shows that the core guidewire 2502 is connected to the housing 2400 of the guidewire assembly 2800).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Millet with Eberle’s teaching of an optical fiber conveying light and a core wire coupled to a guidewire. This modified apparatus would allow a user to securely hold an optical fiber longitudinally under tension and also permit the positive and negative displacement of the fiber (Paragraph 0261 of Eberle). Furthermore, this modification would allow for the improvement of incorporation to coronary guidewire design while minimizing the impact on the mechanical performance of the guidewire (Paragraph 0006 of Eberle). Furthermore, this fabrication results in an apparatus made 

Regarding claim 52, modified Millet teaches the apparatus in claim 50, as discussed above.
	However, Millet is silent regarding an apparatus, wherein the collar is a cylindrical tube.
	In an analogous imaging field of endeavor, endeavor, regarding the design of pressure sensor apparatuses, Eberle teaches an apparatus, wherein the collar is a cylindrical tube (Paragraph 0272 teaches that the gasket 2408 is located within a cylindrical recess 2802. Fig. 28 shows a cross-section of the guidewire assembly 2800 and the gasket is shown to be circular).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Millet with Eberle’s teaching of a cylindrical collar. This modified apparatus would allow a user to securely hold an optical fiber longitudinally under tension and also permit the positive and negative displacement of the fiber (Paragraph 0261 of Eberle). Furthermore, this modification would allow for the improvement of incorporation to coronary guidewire design while minimizing the impact on the mechanical performance of the guidewire (Paragraph 0006 of Eberle). Furthermore, this fabrication results in an apparatus made with super-elastic materials with a precise molding that defines the cavity that holds the sensor (Paragraph 0230 of Eberle).

Claims 32, 36, 51, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Millett (PGPUB No. US 2014/0180141) in view of Eberle et al. (PGPUB No. US 2013/0317372) further in view of Bremer et al. (PGPUB No. US 2011/0190640).

Regarding claim 32, modified Millett teaches the apparatus in claim 31, as discussed above.
	However, the combination of Millett and Eberle is silent regarding an apparatus, wherein the collar comprises at least one of fused silica and borosilicate glass.
Glass diaphragm 6 in combination with fusion splice 7 in Fig. 1) comprises at least one of fused silica and borosilicate glass (Paragraph 0059 teaches that the diaphragm is connected with the fusion splice. Paragraph 0063 teaches that the diaphragm 7 is made of glass silica).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Millett and Eberle with Bremer’s teaching of a collar made of fused silica. This modified apparatus would provide a user with a device that has a reduced thickness and can be used for more difficult diagnostic or operational procedures. Furthermore, this is modified apparatus would be fully biocompatible with little risk of leaking epoxy (Paragraph 0091 of Bremer).

Regarding claim 36, modified Millett teaches the apparatus in claim 31, as discussed above.
	However, the combination of Millett and Eberle is silent regarding an apparatus, wherein the optical fiber is bonded using at least one of solder glass bonding techniques and fusion splicing.
	In an analogous imaging field of endeavor, regarding the design of pressure sensing apparatus, Bremer teaches an apparatus, wherein the optical fiber is bonded using at least one of solder glass bonding techniques and fusion splicing (Paragraph 0059 teaches that the glass diaphragm 6 and the glass capillary 5 are bonded to the optical fiber 2 with fusion splices 7 and 8).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Millett and Eberle with Bremer’s teaching of fusion splicing an optical fiber. This modified apparatus would provide a user with a device that has a reduced thickness and can be used for more difficult diagnostic or operational procedures. Furthermore, this is modified apparatus would be fully biocompatible with little risk of leaking epoxy (Paragraph 0091 of Bremer).


	However, the combination of Millett and Eberle is silent regarding an apparatus, wherein the collar comprises at least one of fused silica and borosilicate glass.
In an analogous imaging field of endeavor, regarding the design of pressure sensing apparatus, Bremer teaches an apparatus, wherein the collar (Glass diaphragm 6 in combination with fusion splice 7 in Fig. 1) comprises at least one of fused silica and borosilicate glass (Paragraph 0059 teaches that the diaphragm is connected with the fusion splice. Paragraph 0063 teaches that the diaphragm 7 is made of glass silica).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Millett and Eberle with Bremer’s teaching of a collar made of fused silica. This modified apparatus would provide a user with a device that has a reduced thickness and can be used for more difficult diagnostic or operational procedures. Furthermore, this is modified apparatus would be fully biocompatible with little risk of leaking epoxy (Paragraph 0091 of Bremer).

Regarding claim 53, modified Millett teaches the apparatus in claim 50, as discussed above.
	However, the combination of Millett and Eberle is silent regarding an apparatus, wherein the optical fiber is bonded using at least one of solder glass bonding techniques and fusion splicing.
	In an analogous imaging field of endeavor, regarding the design of pressure sensing apparatus, Bremer teaches an apparatus, wherein the optical fiber is bonded using at least one of solder glass bonding techniques and fusion splicing (Paragraph 0059 teaches that the glass diaphragm 6 and the glass capillary 5 are bonded to the optical fiber 2 with fusion splices 7 and 8).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Millett and Eberle with Bremer’s teaching of fusion splicing an optical fiber. This modified apparatus would provide a user with a device that has a reduced thickness and can be used for more difficult diagnostic or operational procedures. Furthermore, .

Claims 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Millett (PGPUB No. US 2014/0180141) in view of Eberle et al. (PGPUB No. US 2013/0317372) further in view of Tenerz et al. (US Patent No. 5,125,058).

Regarding claim 40, modified Millett teaches the apparatus in claim 31, as discussed above.
	However, the combination of Millett and Eberle is silent regarding an apparatus, wherein the pressure sensor housing includes: 
a proximal housing portion and a distal housing portion separated by a window portion.
	In an analogous imaging field of endeavor, regarding the design of pressure sensing apparatus, Tenerz teaches an apparatus, wherein the pressure sensor housing includes: 
a proximal housing portion and a distal housing portion separated by a window portion (See modified Fig. 1 below).

    PNG
    media_image2.png
    699
    430
    media_image2.png
    Greyscale

Modified Fig. 1
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Millett and Eberle with Tenerz’s teaching of the separation of the housing for pressure sensing with a window portion. This modified apparatus would allow a user to be able to acquire biological information without exposing the patient to unnecessary risks. Furthermore, the user would have a greater stability and handling during the use of the modified apparatus (Col. 1, lines 26-42 of Tenerz).

Regarding claim 41, modified Millett teaches the apparatus in claim 40, as discussed above.
	However, the combination of Millett and Eberle is silent regarding an apparatus, wherein the window portion includes a gasket.
Col. 3, lines 27-30, teach that the opening is sealed with a rubber ring 12. See Fig. 1).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Millett and Eberle with Tenerz’s teaching of a pressure sensor housing with a window that includes a gasket. This modified apparatus would allow a user to be able to acquire biological information without exposing the patient to unnecessary risks. Furthermore, the user would have a greater stability and handling during the use of the modified apparatus (Col. 1, lines 26-42 of Tenerz).

Regarding claim 42, modified Millett teaches the apparatus in claim 41, as discussed above.
	However, the combination of Millett and Eberle is silent regarding an apparatus, wherein the gasket is made of at least one material capable of deforming or bending without fracture or cracking.
	In an analogous imaging field of endeavor, regarding the design of pressure sensing apparatus, Tenerz teaches an apparatus, wherein the gasket is made of at least one material capable of deforming or bending without fracture or cracking (Col. 3, lines 27-30, teach that the ring is made of rubber).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Millett and Eberle with Tenerz’s teaching of a gasket that is a flexible or elastic material. This modified apparatus would allow a user to be able to acquire biological information without exposing the patient to unnecessary risks. Furthermore, the user would have a greater stability and handling during the use of the modified apparatus (Col. 1, lines 26-42 of Tenerz).

Claims 43-45 and 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Millett (PGPUB No. US 2014/0180141) in view of Eberle et al. (PGPUB No. US 2013/0317372) further in view of Fernald et al. (PGPUB No. US 2002/0154860).

Regarding claim 43, modified Millett teaches the apparatus in claim 31, as discussed above.
	However, the combination of Millett and Eberle is silent regarding an apparatus, wherein the pressure sensor includes a sensing region having first and second fiber Bragg gratings.
	In an analogous imaging field of endeavor, regarding the design of fiber Bragg gratings, Fernald teaches an apparatus, wherein the pressure sensor includes a sensing region having first and second fiber Bragg gratings (Paragraph 0109 teaches that the fiber 10 has gratings 450, 250, 12, and 452. Furthermore, the paragraph teaches that the gratings 12 and 250 are able to measure temperature and pressure variations both. Grating 450 and 452 measure the temperature. Abstract established that the gratings on the fiber 10 are Bragg gratings).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Millett and Eberle with Fernald’s teaching of a sensing region with two fiber Bragg gratings. This modified apparatus would allow a user to acquire temperature and pressure measurements in a cost-effective manner and be able to have a desired sensitivity (Paragraphs 0009 and 0014 of Fernald).

Regarding claim 44, modified Millett teaches the apparatus in claim 43, as discussed above.
	However, the combination of Millett and Eberle is silent regarding an apparatus, wherein one of the first and second fiber Bragg gratings extends distally beyond a distal end of a housing of the pressure sensor.
	In an analogous imaging field of endeavor, regarding the design of fiber Bragg gratings, Fernald teaches an apparatus, wherein one of the first and second fiber Bragg gratings extends distally beyond a distal end of a housing of the pressure sensor (Fig. 29 shows that the grating 452 is extending beyond the outer tube 50. Abstract established that the gratings on the fiber 10 are Bragg gratings).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Millett and Eberle with Fernald’s teaching of a 

Regarding claim 45, modified Millett teaches the apparatus in claim 43, as discussed above.
	However, the combination of Millett and Eberle is silent regarding an apparatus, wherein each of the first and second fiber Bragg gratings includes a phase shift.
	In an analogous imaging field of endeavor, regarding the design of fiber Bragg gratings, Fernald teaches an apparatus, wherein each of the first and second fiber Bragg gratings includes a phase shift (Paragraph 0118 teaches that the grating 12 can be configured to have a phase shift. Furthermore, the paragraph teaches that there can be more than one grating. Abstract established that the gratings on the fiber 10 are Bragg gratings).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Millett and Eberle with Fernald’s teaching of a fiber Bragg grating that extends past a distal end of a pressure sensor assembly. This modified apparatus would allow a user to acquire temperature and pressure measurements in a cost-effective manner and be able to have a desired sensitivity (Paragraphs 0009 and 0014 of Fernald).

Regarding claim 47, modified Millett teaches the apparatus in claim 31, as discussed above.
	However, the combination of Millett and Eberle is silent regarding an apparatus, wherein the pressure sensor is temperature compensated.
	In an analogous imaging field of endeavor, regarding the design of fiber Bragg gratings, Fernald teaches an apparatus, wherein the pressure sensor is temperature compensated (Paragraph 0109 teaches that the pressure sensing of the grating 250 can be improved by compensating for temperature. Abstract established that the gratings on the fiber 10 are Bragg gratings).


Regarding claim 48, modified Millett teaches the apparatus in claim 47, as discussed above.
	However, the combination of Millett and Eberle is silent regarding an apparatus, wherein the temperature compensated pressure sensor includes a sensing region having first and second fiber Bragg gratings (FBG).
	In an analogous imaging field of endeavor, regarding the design of pressure sensing apparatus, Fernald teaches an apparatus, wherein the temperature compensated pressure sensor includes a sensing region having first and second fiber Bragg gratings (FBG) (Paragraph 0109 teaches that the fiber 10 has gratings 450, 250, 12, and 452. Furthermore, the paragraph teaches that the gratings 12 and 250 are able to measure temperature and pressure variations both. Grating 450 and 452 measure the temperature. Abstract established that the gratings on the fiber 10 are Bragg gratings. Paragraph 0109 teaches that the pressure sensing of the grating 250 can be improved by compensating for temperature).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Millett with Fernald’s teaching of a temperature compensated pressure sensor assembly with a sensing region that has two fiber Bragg gratings. This modified apparatus would allow a user to acquire temperature and pressure measurements in a cost-effective manner and be able to have a desired sensitivity (Paragraphs 0009 and 0014 of Fernald).

Regarding claim 49, modified Millett teaches the apparatus in claim 48, as discussed above.

	In an analogous imaging field of endeavor, regarding the design of pressure sensing apparatus, Fernald teaches an apparatus, wherein the first FBG is configured to measure both pressure and temperature and the second FBG is configured to measure temperature (Paragraph 0109 teaches that the fiber 10 has gratings 450, 250, 12, and 452. Furthermore, the paragraph teaches that the gratings 12 and 250 are able to measure temperature and pressure variations both. Grating 450 and 452 measure the temperature. Abstract established that the gratings on the fiber 10 are Bragg gratings).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Millett with Fernald’s teaching of a first FBG that measures temperature and pressure and a second FBG that measures temperature. This modified apparatus would allow a user to acquire temperature and pressure measurements in a cost-effective manner and be able to have a desired sensitivity (Paragraphs 0009 and 0014 of Fernald).

Claims 46 is rejected under 35 U.S.C. 103 as being unpatentable over Millett (PGPUB No. US 2014/0180141) in view of Eberle et al. (PGPUB No. US 2013/0317372) further in view of Fernald et al. (PGPUB No. US 2002/0154860) further in view of Wild et al. (PGPUB No. US 2013/0022308).

Regarding claim 46, modified Millett teaches the apparatus in claim 43, as discussed above.
	However, the combination of Millett, Eberle, and Fernald is silent regarding an apparatus, comprising: 
a non-reflective termination adjacent a distal end of the second fiber Bragg grating.
	In an analogous imaging field of endeavor, regarding the design of fiber Bragg gratings, Wild teaches an apparatus, comprising: 
Paragraph 0039 teaches that the epoxy plug 25 can made of a radio-opaque dye that is leak-tight. Fig. 2A shows that the plug 25 is at the distal end of the grating shown in area marked as “9”).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Millett, Eberle, and Fernald with teaching of a end that is non-reflective. This modified apparatus would allow a user to measure the effects of pressure and temperature with more reliability (Paragraph 0006 of Wild).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PATRICIA J PARK/Primary Examiner, Art Unit 3793